Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 4 are objected to because of the following informalities:  in claim 3, line 2 should read – the at least one guide member consists of two guide members; and --.  In claim 4, line 2, the second instance of “the” should be deleted.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

.
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al 10601181.
	Regarding claim 1, Lu et al discloses (Figure 8) a connector which is mateable with a mating connector along an up-down direction, wherein: the connector is to be mounted on a substrate in the up-down direction; the mating connector comprises a mating contact portion and a protruding block; the protruding block protrudes along the up-down direction; the protruding block is provided with a mating locking portion; the connector comprises at least one terminal 13, a housing 11’, at least one guide member and a locking portion 251; the terminal has a contact portion; the contact portion is brought into contact with the mating contact portion in a mated state that the connector and the mating connector are mated with each other; the housing holds the terminal; the housing has an end face in a perpendicular direction perpendicular to the up-down direction; the locking portion locks the mated state together with the mating locking portion; the guide member has a side portion 25A and two supporting portions 25C1 (only one indicated as such) supporting the side portion; the side portion is located apart from the end face of the housing in the perpendicular direction; the end face of the housing, the side portion of the housing and the supporting portions of the housing form a receiving portion (153, Figure 4) which guides and receives the protruding block when the connector and the mating connector are mated with each other; the side portion and the supporting portions are located apart from the substrate when the connector is mounted on the substrate; outside the end face of the housing in the perpendicular direction and under the side portion and the supporting portions in the up-down direction, a lower space (immediately above 154 on front page) is formed to communicate with the receiving portion; and the guide member is not located in the lower space.  Note that the mating connector is not positively recited and thus Lu et al is deemed to disclose the positively recited connector structure.
Regarding claim 2, Lu et al discloses the locking portion 251 is provided to the side portion 25A. 
Regarding claim 3, Lu et al discloses the at least guide member consists of two of the guide members; and the guide members protrude outward of both ends of the housing in the perpendicular direction. 
Regarding claim 4, Lu et al discloses the at least one terminal 13 is a plurality of the terminals; the terminals are arranged in the pitch direction; the guide members are distinct and separated from each other; and the pitch direction is the perpendicular direction. 
Regarding claim 5, Lu et al discloses the locking portion 251 extends over a predetermined range in the up-down direction; and the contact portion of the terminal is located within the predetermined range in the up-down direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833